108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Lorenzo Martin DEVINE, Appellant.
No. 96-3538MN
United States Court of Appeals, Eighth Circuit.
Submitted March 14, 1997.March 26, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Lorenzo Martin Devine appeals the district court's order revoking Devine's supervised release and imposing a term of imprisonment followed by a period of supervised release.  In a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel contends Devine's revocation hearing was untimely under Federal Rule of Criminal Procedure 32.1(a)(2).  The record does not support counsel's contention, see United States v. Blunt, 680 F.2d 1216, 1219 (8th Cir.1982), and Devine suffered no prejudice from the delay before his federal revocation hearing, see United States v. Chaklader, 987 F.2d 75, 76-77 (1st Cir.1993) (per curiam);  cf.  United States v. Smith, 80 F.3d 1188, 1191-92 (7th Cir.1996).  Counsel also contends the district court lacked authority to impose a punishment that combined imprisonment and supervised release on revocation of Devine's original supervised release term;  however, this argument is foreclosed by our decision in United States v. Love, 19 F.3d 415, 416 (8th Cir.), cert. denied, 115 S. Ct. 434 (1994).  Based on our review of the record, we find no nonfrivolous issue for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  We thus affirm the district court.